UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 97-10433

                         (Summary Calendar)
                          _________________


          WILBERT RAY ADAMS,


                               Plaintiff-Appellant,

          versus


          TEXAS   DEPARTMENT   OF    CRIMINAL   JUSTICE,
          INSTITUTIONAL DIVISION; TEXAS DEPARTMENT OF
          CRIMINAL JUSTICE, Reception and Diagnostic
          Center; TEXAS DEPARTMENT OF CRIMINAL JUSTICE -
          ROBERTSON UNIT, Classification Committee; H D
          SHAFFER, Dr; TEXAS DEPARTMENT OF CRIMINAL
          JUSTICE - ROBERTSON UNIT, Mail Room; YBARRA,
          Sgt.; TDCJ, PARDON AND PAROLE DIVISION;
          STEWART, Officer; FUENTES, Officer,


                               Defendants-Appellees.



          Appeal from the United States District Court
               For the Northern District of Texas
                      USDC No. 1:96-CV-186

                         December 16, 1997

Before WEINER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Wilbert Ray Adams, Texas prisoner # 629929, appeals the

judgment of the district court dismissing his civil rights action

as frivolous.       He contends, succinctly, that the district court

erred in treating all of the incidents as separate claims and

ruling that the claims were barred by the statute of limitations.

Adams argues that the theory of his civil rights action was that

there was a racially motivated conspiracy to retaliate against him

for exercising his right of access to the courts.

      “[A]ny cause of action against the defendants accrued as soon

as [Adams] knew or should have known of the overt acts involved in

the alleged conspiracy.”         Helton v. Clements, 832 F.2d 332, 335

(5th Cir. 1987). Given the facts presented in the complaint, Adams

knew or should have known about the alleged conspiracy more than

two years before he filed his complaint on May 13, 1996.           All of

his claims except those related to his convictions for delivery of

drugs and forgery are time-barred.         To the extent that a judgment

in favor of Adams would necessarily imply the invalidity of those

convictions or sentences, his claim is not cognizable because there

is   no   showing   that   the   convictions   or   sentences   have   been

invalidated.    See Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364

(1994).     Moreover, Adams’ complaint did not contain any facts

indicating the existence of an agreement, nor did it demonstrate

any type of collusion among the defendants.           See Way v. Mueller

Brass Co., 840 F.2d 303, 308 (5th Cir. 1988) (holding that “‘bald


                                     -2-
allegations‘ of an agreement do not suffice” to show conspiracy).

     The district court did not abuse its discretion in dismissing

the action as frivolous.   Adams’ appeal is without arguable merit.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is DISMISSED.   5th Cir. R. 42.2.




                                -3-